 In the Matter of THE PULITZER PUBLISHING COMPANY, PUBLISHER OFTHE ST. Louis POST-DISPATCH, STAR-TIMES PUBLISHING COMPANY,ST. Louis GLOBE-DEMOCRAT PUBLISHING COMPANYandST.Louis,AIO.,PAPER CARRIERS UNION No 450 AFFILIATED WITH INTERNA-TIONAL PRINTING PRESSMEN AND ASSTS. UNION OF NORTH AMERICA,AFLCase No. 14-R-890SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONSJune 8, 1945On August 29, 1944, the Board issued a Decision and Direction of Elec-tions in the above-entitled proceeding (57 N. L. R. B. 1696): On September18, 1944, the Companies1 filed with the Board a document entitled Petitionfor Rehearing and an Order to Set Aside the Board's Order Directingan Election and A Request for Oral Argument on This Petition. Pursuantthereto, the Board, on September 20, 1944, issued an order staying theelections previously directed and a notice of oral argument before it. OnNovember 21, 1944, a hearing for the purpose of oral argument was heldbefore the Board in Washington. D. C. The Companies and the Union'appeared and participated in the argument. After having duly consideredthe entire record in the case, the Board, on December 21, 1944, issued anOrder Reopening Record, Remanding Proceeding to Regional Director1The Pulitzer Publishing Company, St Louis Globe-Democrat Publishing Company, and Star-Times^Publishing Company, all of St Louis, Missouri. Ad herein referred to as Pulitzer, theGlobe-Democrat, and the Star-Times, respectively and collectively,as the Companies2 St Louis, 1Ko,Paper Carriers Union No 450 affiliated with International Printing Pressmenand Ass'ts.Union of North America,AFL, herein called the Union62 N. L. R. B., No. 37.229 2 O DECISIONS OF NATIONALLABOR RELATIONS BOARDand Authorizing Regional Director to issue Notice of Further Hearing.'Pursuant to this order, a hearing upon due notice was held at St. Louis,Missouri, on February 8, 9, 12, 13, and 14, 1945, before William J. Isaac-son, Trial Examiner. Pulitzer, the Globe-Democrat, the Star-Times, andtheUnion appeared, participated, and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduce evi-dence bearing upon the issues. The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed. All partieswere afforded opportunity to file briefs with the Board.The Board has reconsidered the Decision and Direction of Electionsissued August 29, 1944, in the light of the evidence adduced at the furtherhearing,' and, upon the entire record in the case, makes the following :SUPPLEMENTAL FINDINGS OF FACT61.THE APPROPRIATE UNITSA. The status of the house-to-house carriersThe Post-Dispatch, Star-Times, and Globe-Democrat are the only dailynewspapers published in St. Louis. The persons whom the Unionseeks torepresent, known as house-to-house carriers, deliver these newspapers,which are published by the Companies, to the homes of subscribers livingin the suburban and residential areas of the city of St. Louis. In perform-ing this function, they use their own trucks and employ helpers to assistthem deliver the newspapers. They are not carried on the Companies' payrolls; the Companies do not pay any Social Securitytaxes in theirbehalf,nor do they enjoy Workmen's Compensation or Unemployment Insurancebenefits. The Companies contend that the house-to-house carriers are nots Said hearing was ordered for the purpose of adducing evidence with respect to (1) the identityof each and every house-to-house carrier delivering any of the various newspapers published by anyof the three Companies herein involved(this evidence was to include(a) the names of the personswho own carrier route privileges,(b) the names of the persons who perform the actual manual workof delivering newspapers to the subscribers within the territory embraced by each carrier route,such as preparing the papers for delivery,driving the delivery trucks,delivering the papers, orcollecting from the subscribers,and the average amount of time each route owner devotes to suchactivities); (2) the number of helpers employed by each carrier and the compensation paid them bythe carrier;(3) the number of trucks owned or operated by each carrier in connection with thedistribution of newspapers;(4) the average weekly, monthly,or annual net income of each carrier;(5) the value of the average carrier route and whether there is a ready market for the routes atthis price;(6) the number of carriers delivering for more than one Company and the editions (dail.or Sunday)that each handles; and(7) 4 e number of persons listed as carriers who are also engagedin some other occupation and whether such other occupation requires only part of their time ofwhether they must devote full time to the other job and hire another person or persons to operatetheir carrier routes.4For reasons hereinafter stated, that part of the document filed by the Companies on September18, 1944, seeking an order vacating the Board'sDecision and Direction of Elections issued August29, 1944, is herebydenied.r,Section IV, B, of our original Decision,entitled"Thesatusof theHouse-to-housecarriers,"issuperseded by Section I, A, of our Supplemental Decision,bearing the same title.In all otherrespects we hereby affirm our original Decision,save as Section IV, D, thereof,entitled"Multiple-employer v. single-employer units,"is inconsistent with Section I, B, of our Supplemental Decision,belling the same title. Tlli: PULITZER PUItL151-I1NG COMPANY231their employees, but rather independent contractors who own and operatebusinesses of their own under limited control by the Companies.Each carrier sells and delivers newspapers of one or more of the Com-panies to subscribers residing within a certain geographical area called acarrier route. There are approximately 200 such routes in the St. Louisarea. In order to become a house-to-house carrier for one of the Com-panies, a person must first acquire a route privilege ; this is customarily-accomplished by purchase from an established carrier possessing suchprivilege.' However, the transaction is subject to the approval of the Com-panies whose papers are delivered within the route, and is always evidencedin writing by printed or typewritten agreements furnished by such Com-panies. The transfer agreements prepared by each of the three publisherscontain substantially similar language. They. must be signed by both thetransferor and transferee, and they also provide a space for the signatureof a witness. From the testimony of the numerous carriers who were wit-nesses at the hearing, it appears that, since all transfers must be approvedby the publisher of each of the newspapers concerned, each Company'stransfer agreement is always executed in the presence of one of its officials,usually the circulation manager, who normally witnesses the signatures ofthe other two parties. The transfer agreements are executed in triplicate,one copy each for the transferor, transferee, and publisher.The printed transfer form currently used by Pulitzer is entitled "Trans-fer of Business on Post-Dispatch Route No. --------." After reciting the saleand acceptance, it contains the following statement under which the buyingcarrier places his signature :I further understand that the Post-Dispatch has established certainpolicies which guide it in its relationship to carriers, which are printedon the reverse side hereof. I also understand that said policies aresubject to change by said Post-Dispatch at any time in its discretion.Some of the policy rules printed on the back of this form are set out below :1.The Post-Dispatch will not sell to any carrier who carries anyother newspaper without the written consent of the Post-Dispatch.2.Only individual carriers will be permitted to purchase papers fora carrier route-partnerships and corporations being excluded3. It is understood that no carrier shall be deemed to be an employeeof the Post-Dispatch under any circumstances, but that the relation-ship between the parties is that of buyer and seller, or merchant andmanufacturer.4.The purchaser has acquired the route from his seller with fullknowledge of the existence of the above policies.The transfer form furnished by the Star-Times is similar to that usedThe average carrier operates a route valued at approximately $9000. 232DECISIONS OP NATIONAL LABOR RELATIONS BOARDby-Pulitzer but in addition recites that the transferee agrees "not to sellthis privilege . until 1 have the consent of the St. Louis Star-Times," andalso that "the St Louis Star-Times is to determine my efficiency, and if,in its judgment, I am not a competent carrier, I will, upon notice . ., withinthirty days from the (late of such notice, sell my privilege to a personsatisfactory to the St. Louis Star-Tines."The Globe-Democrat's transfer form states :To the Globe-Democrat Publishing Company, St. Louis, Mo.I desire to relinquish in favor of ------------------------------------ any privilegethat I may have to carry the Globe-Democrat on Route No ............. asper boundary lines on file in your office.-The buying carrier signs a prepared statement whereby he agrees to con-form to all rules and regulations of the Globe-Democrat.After acquiring the right to sell and distribute newspapers within a par-ticular route, the carrier determines from the list of subscribers furnishedhim by the transferring carrier the number of papers he needs to servicehis route. He then advises the publishers whose papers he distributes todeliver the appropriate number of papers to him at a prearranged point onhis route. Each publisher sets the price to be paid by the carrier for eachcopy and also the price at which the carrier must sell each copy. Thus, thecarrier's approximate gross income is computed by multiplying the differ-ence between the price he pays per copy and the price he receives per copyby the number of subscribers he services. The publishers have completecontrol over these prices and make changes without consulting the carriersThe publishers bill the carriers each week for the papers they have drawn.Persons desiring to take the paper may subscribe through the carrier, soli-citors employed by the publisher, or the publisher's office. Julius Siemers,a carrier who delivers papers for each of the Companies and whose testi-mony we credit, stated that a carrier cannot refuse to deliver to a newsubscriber unless he has a legitimate reason, such as knowledge that theperson has a poor credit rating. The majority of the house-to-house car-'riers deliver papers by means of trucks. Most of them also employ helpers.These helpers are hired and paid by the carriers.The publishers furnish the carriers with various printed forms such asstart orders, stop orders, transfer orders, receipts, and customer complaintforms. The Globe-Democrat also furnishes the carriers with, an oil paperwrapper which protects the papers from rain and snow. In addition, thepublishers pay a transportation allowance to some carriers who deliverpapers in sparsely populated areas. Carrier Louis J. Hauser, a crediblewitness, testified that he received a bonus from the three Companies total-ing $10 per week as a subsidy for selling their papers.All three Companies also sell accident insurance to their customers topromote wider circulation. A person must be a subscriber to the paper in THE PULITZER PUBLISHING COMPANY233order to purchase such insurance.The insurance may be purchased throughthe carriers,from a solicitor employed by the publisher,or directly fromthe publisher.The carriers are responsible for collecting the monthly pre-mium. Testimony which we credit also indicates that they are required toaccept all insurance accounts.Once an insurance account is accepted thecharge is continued against the carrier even if he does not collect the pre-mium, until the insured cancels the policy or the carrier notifies the pub-lisher that he is canceling it for non-payment of the premium.The carriersreceive a fixed commission for collecting insurance premiums.The carriers are sometimes required to deliver back copies of papers tosubscribers who request them from the publisher.The requested numberof back copies is delivered to the carrier together with his regular currentcopies and he is instructed where to deliver them and how much to charge.Carriers also take orders for "mail copies."Advance payment of the mailsubscription is collected by the publisher and it then pays the carrier acommission.While not subject to discharge within the literal meaning of the term,the Companies can, by the simple expedient of threatening to cut off thesupply of newspapers,compel a carrier whom they deem to be incompetentto dispose of his route or force a recalcitrant carrier to comply with theCompanies'rules. The record reveals several instances in which managerialemployees of the Companies have compelled carriers to dispose of theirroutes for various reasons.Siemers testified without contradiction thatPulitzer's circulation manager successfully ordered a carrier named Zoller,who, according to Siemers,was an inebriate,to transfer his route privilege.According to further credible testimony of Siemers, G. E. Carvell, Pulitz-er's circulation manager, forced carrier Sickman to transfer his routeprivilege because Sickman was not servicing the subscribers of the Post-Dispatch in a manner satisfactory to Pulitzer.Carvell was a witness andalthough he denied ordering Sickman to transfer the route privilege, hedid not deny that Sickman disposed of the route privilege at Carvell'sinsistence.Carrier Dan Coleman's uncontroverted testimony shows that in1936 Pulitzer's circulation manager,a man named Hanlon, forced him totransfer a portion of his route privilege because Hanlon believed it was toolarge for him to handle efficiently.Furthermore,carrierMorris Bushmantestified without contradiction that he acquireda morningGlobe-Democratroute privilege in 1936 and afternoon Post-Dispatch and Star Tinies routeprivileges in 1937, and that shortly thereafter Paul Houghtlin, carriersupervisor of the Globe-Democrat,instructed him to dispose of his Globe-Democrat privilege within 30 clays or Houghtlin would cut off his supplyof newspapers.Bushman thereupon transferred his Globe-Democrat routeprivilege.Other similar instances are revealed by the record.The record also contains evidence with respect to the Companies' exer- 234DECISIONSOF NATIONALLABOR RELATIONS BOARDcise of control over the activities and conduct of the carriers while theyare engaged in delivering newspapers. As previously noted, each carrieragrees in writing to observe certain prescribed rules governing the relation-ship between each publisher and its carriers. From the credible testimonyof numerous carriers called as witnesses by the Board, it appears that eachnew carrier receives certain instructions from the publisher (usually thecirculation manager or the employee of the publisher known to the carriersas the carrier supervisor) when he takes over a new route. These instruc-tions include,inter alia,the method of paying bills, how to wrap papers,and the time and method of delivery. Carriers are not permitted to insertany material in the papers other than that furnished by the publisher. Theycannot make a charge for any special delivery service they may render asubscriber, nor can they give subscribers any discount, rebate, or cut-backThe Companies have a system by which they handle subscriber complaintsWhen a subscriber complains to the publisher concerning the delivery ofhis paper, the publisher notes the complaint on a special form which is sentto the carrier. If the subscriber continues to complain, the carrier is calledin by the carrier supervisor and instructed that unless he takes care of thecomplaint the publisher will take further action in the matter. None of theCompanies is under legal obligation to supply the carriers with papers.Thus,if a carrier persists in violating the policy rules established by any one ofthe Companies or if he is regarded as incompetent, the publisher may refuse -to continue supplying him with papers. Carrier Dan Coleman testifiedwithout contradiction that in 1942 he attempted to render the subscriberson his route an extra service by offering to deliver their papers in specialwrappers for a small service charge but that he had to discontinue thisadded service upon instructions from the Companies, one of whom threat-ened to cut off his supply of papers. Carrier Bushman also testified withoutdenial that he was instructed by the carrier supervisors of all three pub-lishers to place the papers on the porches of the subscribers. Moreover,carrier Harry Newton testified without contradiction that on one occasionthe Globe-Democrat's carrier supervisor rode with him while he was deliv-ering papers, and that the supervisor criticized his method of delivery andordered him to place the papers on the porches. In addition, according tothe undenied testimony of another carrier, Joseph Forro, Carrier Super-visor Hanlon reprimanded him for stopping in a tavern for a sandwich andbeer while he was delivering papers. The record contains evidence as toother similar instances.There are about 202 persons who have carrier routes in which the news-papers published by one or more of the Companies are distributed. Approx-imately 74 percent of the carriers handle papers for all 3 publishers ; about22 percent handle papers for but 2 of the Companies; and 4 percent handle THE PULITZER PUBLISI--LING COMPANY235papers for only one publisher.' Fifty-seven carriers testified at the furtherhearing concerning their particular routes and certain of these witnessestestified with respect to the manner in which some 94 other carriers oper-ated their routes. The size of the various routes and the number of papersdistributed within the confines of each route vary. It appears, from theevidence contained in the record, that the average carrier is a married manwho is about 40 years of age. He devotes over 60 hours a week to the dis-tribution of the newspapers published by all 3 Companies, receives a netincome of approximately $50 a week, employs 3 helpers at least 1 of whomis a member of his family, uses at least 1 automobile in connection with theoperation of his route, works at this occupation continuously and regularlyand relies upon the income derived from the operation of his carrier routefor the support of himself and his family. The work performed by the'average carrier in connection with the operation of his route consists ofwrapping, rolling, or otherwise preparing papers for delivery, deliveringpapers, preparing statements to present to the subscribers within his route,and collecting from these subscribersIn an earlier case,° the Board had occasion to rule on the question ofwhether "motor route drivers" working for a newspaper publisher inSeattle,Washington, who performed the same distribution function as do7These facts are reflected in a chart prepared by the Board's attorney flour vifornistion fuinishedby the Companies, introduced into evidence at the healing The chart li,ts the name and address ofeach routeownerand shows the numbei of daily and Sunday newspapers foi which each publisherbilled him during January 1945 The parties agreed that this chart, as physically amended to confoi nito the testimony adduced at the hearing, was an accui ate compilation of the info, matron it i eflected8 Only about 25 of the 151 cariiers concerning whom there is testimony do not fit into the generalpattern described aboveThe record reveals that at the time of the further hearing 7 persons who had career route privi-leges performed no work in connection with the operation of their routes Of these persons, 4 werein the armed forces of the United States, 1 worked full time in a war plant and his route was beingoperated by his wife and 2 sons, and the ieniainoig 2 were engaged in other occi'pations and hadobtained other persons to operate their routes The routes of 3 of the carriers in the ai med forceswere being operated by then respective biotheis and the fpuith had hued in individual to operatehis route in consideiation of a salary of $30 a week One person, William Dietrich, whose nameappears on the recoiits of the Companies as a earner, is, fioni the uncontrover*ed testimony ofcarrier Joseph Forro, deceased, and the route has been operated by Dietiich's widow since his deathAccording to the stipulation of the parties, the Companies recognv<- that the widow oi any otherimmediate relative of a deceased carries has the light to operate the route The record reveals thatanother carrier, DiG D Kettlekamp, who n in charge of Koch's hospital in Le May, -Missouri,has an arrangement with theStar-Tires whet thy he is, able to supply the patients n the hospitalwith Star-Times newspapers It does not appear that Di Kittlek.unp does any of the work connectedwith the distribution of these papersFrom the testimony adduced at the further healing in this proceeding about the time of saidheaimg 17 carriers were engaged in supplementary work in addition to the sale and distribution ofnewspapers on their own routes Of these 17 carriers, 10 were engaged in war woi k between 20 and40 hours a week, 1 was employed full time in a defense plant but worked on In, route Saturdays andSundays, 2 operated the carrier routes of then brothers who were in the armed forces, I operatedthe route of a carrier who worked full time in a defense plant and did no work on his route, 1assisted his brother-in-law in the operation of a branch office for dist,ibutuig newspapers, and 2worked infrequently as sign painters. All these 17 carriers devote a considerable amount of time tothe actual operation of their routes and, from the very nature of the supplemental work in whichmost of them are engaged, such additional employment would appeal to be of temporary duration9Matter of Seattle Post-Intelligence Department of Hearst Publications,Inc,9 N L R B 1262. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe house-to-house carriers involved in the instant case, were employees ofthe publisher within the meaning of the Act Tn finding that the motor routedrivers were employees, the Board said:We have had occasion to point out that the statutory definition of theword employee is of wide scope. As used in the Act the term embraces,any employee,' that is, all employees in the conventional, as well aslegal sense except those by express provision excluded. The primaryconsideration is whether effectuation of the declared policy and pur-poses of the Act comprehends securing to the individual the rightsguaranteed and the protection afforded by the Act. The matter is notconclusively determined by a contract which adverts to and purportsto establish the status of such person other than as an employee. Publicinterest in the administration of the Act permits inquiry into thematerial facts and substance of the relationship.More recently the Board held that "newsboys" engaged in the street saleof newspapers were employees of the publishers whose papers they sold.'°In upholding the Board's finding in that case, the United States SupremeCourt said:the broad language of the Act's definitions, which in terms rejectconventionallimitations... leaves no doubt that its applicability is tobe determined broadly in doubtful situations, by underlying economic,facts rather than technically and exclusively by previously establishedlegal classifications."From all the facts presented in this proceeding,it isapparent that thehouse-to-house carriers comprise a labor force composed of mature men,the majority of whom work continuously and regularly at the job of deliv-ering newspapers, relying upon the income derived from this occupationfor the support of themselves and their families. Moreover, it is manifestthat the carriers are subjected to considerable supervision and control bythe Companies. Each carriermust agreein writing to observe certain pre-scribed policies formulated by the publisher whose paper he delivers.Although a carrier may pass on to another party his interest in the route.the transfer of the right to sell newspapers to subscribers residing withinthe geographical limits of the route can be effected only with the approvalof the publisher or publishers involved.While not subject to dischargewithin the literal meaning of the term, the record indicates that a.publishercan demand that a carrier dispose of his route andpossessesthe power to10Matter of Stockholde,s Publishing Company, Inc , et al,28 N L R B 100611N. I,R B v Hearst Publications,Incorpoiated,et al,322U S 111 The Courtfurther said.Everyday experience in the administration of the statute gives it [the Board] familiarity withthe circumstances and backgrounds of employmentrelationshipsin various industries,with theabilities and needs of the workers for self organization and collective action..The experiencethus acquired must be brought frequently to bear on the question who is an employee undertheAct.Resolvingthatquestion,like determining whether unfairlaborpractices have beencommitted belongs to the usual administrative routine of the Board THE PULITZER PUBLISHING COMPANY237enforce such a demand by refusing to supply the carrier with papers. Thecontent of the "right"transferred by the sale of a carrier route is suppliednot by entrepreneurial values,such as good will or exclusive access to amarket, but is merely the right to receive newspapers subject to the pub-lisher's absolute power to revoke this right at will.The carriers,althoughnot carried on the Companies'pay rolls, comprisean integral part of theCompanies distribution systems and circulation organizations.The recordreveals that the Companies supplement the regular income of some of thecarriers who deliver papers in sparsely populated areas by paying them atransportation allowance or bonus. The Companies also furnish the carrierswith certain supplies used in connection with delivering and collecting fortheir publications.We are convinced and find that the house-to-house car-riers are employees of each of the Companies whose papers they distributeand sell, within the meaning of Section 2 (3) of the Act.B.Multiple-employer v. single-employer unitsAs found in our original Decision, we conclude that three separate bar-gaining units comprised of the carriers employed by Pulitzer, Star-Times,and Globe-Democrat,respectively,are appropriate,rather than a singlemultiple-employer unit.However, we are of the opinion that our findingsas to the appropriate units should be refined to some extent in view of theadditional evidence adduced at the further hearing.Non-working carriers,and those operating their routes.It has been noted that a few persons who own carrier route privilegesperform none of the actual work involved in the sale and delivery of news-papers to subscribers residing within the confines of their routes L Suchnon-working carriers,it is clear,do not have the interests in collectivebargaining which the remaining carriers possess.Moreover,those operat-ing their routes have not been approved or recognized by the CompaniesAccordingly,the non-working carriers and those operating their routesshall not be considered as included in the appropriate units under the term"house-to-house carriers."Carriers engaged in the operation of deceased carriers'routesThe recordreveals at least one instancein which the person listed on theCompanies'records as having a carrier route privilege is deceased and theroute is being operated in his name by his widow." The Companies carry onall business transactions directly with the widow and recognize her as theroute carrier.It is customary for the Companies to accord recognition asthe route carrier to the widow or any other immediate relative of a de-ceased carrier.Consequently,all such persons shall be included in theappropriate units under the term "house-to-house carriers."12 See footnote8, supra.12 See footnote8, supra. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarriers who are engaged in supplemental work.As pointed out above, some persons who own carrier routes were, at thetime of the further hearing, engaged in supplemental work in addition tooperating their routes 14 Inasmuch as these persons devote a considerableamount of time to selling and distributing papers, their interests in collec-tive bargaining are substantially similar to those of the full-time carriers,and they shall be included in the appropriate units under the term "house-to-house carriers."Upon the basis of the foregoing supplemental findings of fact and uponthe entire record in the case, we find that each of the groups of employeesset forth below constitutes a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.(1) All house-to-house carriers regularly employed by Pulitzer to selland distribute the St. Louis Post-Dispatch within St. Louis and St. LouisCounty,Missouri, excluding street vendors, contact men, and all super-visory employees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively recom-mend such action.(2) All house-to-house carriers regularly employed by the Star-Timesto sell and distribute the St. Louis Star-Times within St. Louis and StLouis County, Missouri, excluding street vendors, contact men, and allsupervisory employees with authority to hire', promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effectivelyrecommend such action.(3) All house-to-house carriers regularly employed by the Globe-Demo-crat to sell and distribute the St. Louis Globe-Democrat within St. Louisand St Louis County, Missouri, excluding street vendors, contact meii,and all supervisory employees with authority to hire, promote, discharge.discipline, or otherwise effect changes in the status of employees. or effec-tively recommend such action.SECOND I)TRECTION OF ELECTIONS"By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, andpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is hereby14 See footnote8, supra.'6Our original Decisionand Direction of Elections provided for separate elections among theemployees in the units therein found appropriate who were employed by any of the Companies onthe date of said Decision and Direction of Elections. Inasmuch as a considerable period of time haselapsed since the issuance of that Decision and Direction of Elections, we are directing that separateelections by secret ballot be held among the employees in the units hereinabove found appropriatewho were employed on the date of the Second Dnection of Elections, subject to the limitations andadditions set forth thereinAny house-to-liouse cairier who sells and distributes newspapers foimore thanone of the Companies, if otheiwise qualified, shall be eligible to vote in those electionsherein directed which affect the carriers of the Companies by whom he is so employed. TUE PULLTZE1. PUBLISHING COWAN)-239DIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with the Pulitzer PublishingCompany, Star-Times Publishing Company, and St. Louis Globe-DemocratPublishing Company, all of St. Louis, Missouri, separate elections by secretballot shall be conducted as early as possible, but not later than thirty (30)days from the date of this Second Direction, under the direction and super-vision of the Regional Director for the Fourteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, among theemployees in the units found appropriate in Section I, B, above, who wereemployed by any of the aforesaid Companies on the date of this SecondDirection, including employees who did not work on said date because theywere ill or on vacation or temporarily laid off, but excluding any who havesince quit or been discharged for cause, and have not been rehired or rein-stated prior to the date of the elections, to determine whether or not theydesire to be represented by St. Louis, Mo., Paper Carriers Union No. 450affiliated with International Printing Pressmen and Asst's Union of \TorthAmerica, AFL, for the purposes of collective bargaining